       Case: 5:20-cv-00279-BYP Doc #: 4 Filed: 03/10/20 1 of 2. PageID #: 36



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



 CLIFF JURKIEWICZ, on behalf of himself,
 and all others similarly situated                  Case No. 5:20-cv-00279
                   Plaintiff                        Judge Benita Y. Pearson
         v.
 GOJO INDUSTRIES, INC.
 d/b/a PURELL
                   Defendant.




                                   NOTICE OF APPEARANCE


        Please take notice that B. Andrew Pike of the law firm Jones Day, North Point, 901

Lakeside Avenue, Cleveland, Ohio 44114, hereby appears as counsel for Defendant GOJO

Industries, Inc.


 Dated: March 10, 2020                           Respectfully submitted,

                                                 /s/ B. Andrew Pike
                                                 B. Andrew Pike (Ohio Bar No. 98496)
                                                 JONES DAY
                                                 North Point
                                                 901 Lakeside Avenue
                                                 Cleveland, OH 44114-1190
                                                 Telephone:     (216) 586-3939
                                                 Facsimile:     (216) 579-0212
                                                 bapike@jonesday.com

                                                 Counsel for Defendant,
                                                 GOJO Industries, Inc.
       Case: 5:20-cv-00279-BYP Doc #: 4 Filed: 03/10/20 2 of 2. PageID #: 37



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on March 10, 2020, the foregoing Notice of Appearance

was electronically filed via the Court’s e-filing system which caused a copy to be served upon all

counsel of record.




                                                 /s/ B. Andrew Pike
                                                 B. Andrew Pike
                                                 One of the Attorneys for Defendant
                                                 GOJO Industries, Inc.
